Citation Nr: 1736235	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic right thumb metacarpal phalangeal joint arthritis, also characterized as a post-traumatic right thumb injury.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected chronic right thumb metacarpal phalangeal joint arthritis, post-traumatic right thumb injury, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1963 to September 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury, effective August 27, 2004.  In July 2005, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in August 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for chronic right thumb metacarpal phalangeal joint arthritis post-traumatic right thumb injury, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also as explained previously, the Board has expanded the appeal to encompass the matter of the Veteran's entitlement to a TDIU due to the service-connected right thumb disability at issue (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), as reflected on the title page. 

In April 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC denied both claims (as reflected in a September 2015 supplemental SOC (SSOC) and returned these matters to the Board for further appellate consideration.  

In August 2016, the Board again remanded the claims on appeal to the RO, via the AMC,  for additional development of the evidence.  After accomplishing further action, the AMC denied both claims (as reflected in a June 2017 SSOC) and returned these matters to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the most recent, August 2016 remand, the Veteran underwent a VA examination in May 2017.  However, the Board finds that the examination findings are not entirely responsive to the prior remand directives, and are insufficient for full evaluation of the Veteran's disability under all potentially applicable diagnostic criteria.  

The 10 percent rating for the Veterans right thumb disability has been assigned under Diagnostic Code (DC) 5228, for limitation of motion of the thumb.  However, under DC 5224, favorable ankylosis of the thumb of either the major hand or the minor hand warrants a 10 percent rating.  Unfavorable ankylosis of the thumb of either the major hand or the minor hand warrants a 20 percent rating.  The note to that portion of the diagnostic criteria for evaluating ankylosis of individual digits also directs consideration of whether evaluation as amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5224 (2016).  

In this case, like the  January 2014 and  December 2014 examiners, the  May 2017 VA examiner's findings are deficient in some respects.  The  examiner noted the Veteran's limitation of motion of other digits and interference with the overall function of the right hand and there were findings noting the extent of such limitation and interference of function.  The examiner identified and commented on the extent and/or severity of all symptoms attributable to the Veteran's service-connected right thumb disability.  However, the examiner did not clearly indicate whether any such symptoms/manifestations  were or were not distinguishable from those attributable to any nonservice-connected disability, to include carpal tunnel syndrome .  The examiner further noted that the Veteran had right thumb carpometacarpal joint ankylosis in extension, however, did not note whether this was favorable or unfavorable.  

In light of the above, and  to ensure that the record reflects the current severity of this disability the Board finds that further VA examination, to obtain medical findings responsive to applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, moreover, once VA undertakes the effort to provide an examination, an adequate one must be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate medical professional.   The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

As the Veteran's TDIU claim is considered a component of the claim for higher rating for the right thumb disability, adjudication of this matter must be deferred pending further examination and adjudication of the right thumb claim.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include outstanding VA treatment records  for the Sheridan VA Medical Center (VAMC) and any associated facility(ies) since June 2017..  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of the higher rating claim should include consideration of whether staged rating for the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate; and adjudication of the TDIU claim should include consideration of whether the 
procedures of 38 C.F.R. § 4.16(b) are invoked.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Sheridan VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination , by an appropriate physician, for evaluation of his service-connected thumb disability.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to all potentially applicable diagnostic criteria should be reported in detail.

In particular, the examiner should identify and comment on the extent and/or severity of all manifestations of the Veteran's service-connected chronic right thumb metacarpal phalangeal joint arthritis, post-traumatic right thumb injury-as distinguished from any nonservice-connected disability, to include carpal tunnel syndrome.  If it is not medically possible to distinguish the manifestations of  service-connected and nonservice-connected disability, the examiner should clearly so state.  

The examiner should indicate whether there is any ankylosis in the right thumb, and if so, whether such ankylosis is favorable or unfavorable. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal. in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.  Such should include, with respect  to the higher rating claim, consideration of whether staged rating of the right thumb disability is appropriate; and with respect to the TDIU claim, whether the procedures of 38 C.F.R. § 4.16(b) are invoked.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2016).


